

116 HR 8351 IH: Community Health Center Mental Health Screening Act
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8351IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Ms. Dean (for herself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title III of the Public Health Service Act to authorize the Secretary of Health and Human Services to award grants to Federally qualified health centers for purposes of conducting mental and behavioral health screenings, and for other purposes.1.Short titleThis Act may be cited as the Community Health Center Mental Health Screening Act .2.Grants to Federally qualified health centers for mental and behavioral health screeningsSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended by adding at the end the following new subsection:(s)Mental and behavioral screening grants(1)In generalThe Secretary of Health and Human Services may award grants to Federally qualified health centers (as defined in section 1861(aa) of the Social Security Act) for purposes of—(A)purchasing equipment and supplies to conduct mental and behavioral health screenings or provide mental health services; (B)hiring and training personnel to conduct such mental and behavioral health screenings or provide mental health services; and(C)assisting patients with out of pocket costs associated with such mental and behavioral health screenings or mental health services.(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, in addition to any funds authorized to be appropriated or appropriated for health centers under any other subsection of this section, $50,000,000 for each of fiscal years 2021 through 2026..